Citation Nr: 1817225	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to June 26, 2017, and for a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In a subsequent September 2017 rating decision, the RO increased the Veteran's bilateral hearing loss evaluation to 30 percent as of June 26, 2017.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2014 and May 2017, the Board remanded the case for additional development.

The Board notes that the Veteran did not indicate whether he wanted a Board hearing before a Veterans Law Judge in his June 2012 substantive appeal (VA Form 9).  The RO sent a letter in June 2012 inquiring whether the Veteran wished to have a Board hearing with detailed information about his choices (in-person, videoconference, or no hearing).  To date, the Veteran has not replied, including after the Board's remands in April 2014 and May 2017.  Therefore, the Board finds that the Veteran has not requested a Board hearing and the Board may proceed with an adjudication of his claims at this time.


FINDINGS OF FACTS

1.  For the period prior to July 27, 2012, the weight of the probative evidence shows that the Veteran's bilateral hearing loss is manifested by no worse than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  For the period from July 27, 2012, to October 13, 2014, the weight of the probative evidence shows that the Veteran's bilateral hearing loss is manifested by no worse than Level IX hearing acuity in the right ear and Level XI hearing acuity in the left ear.

3.  For the period from October 13, 2014, to June 25, 2017, the weight of the probative evidence shows that the Veteran's bilateral hearing loss is manifested by no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.

4.  For the period beginning on June 26, 2017, the weight of the probative evidence shows that the Veteran's bilateral hearing loss is manifested by no worse than Level V hearing acuity in the right ear and Level VII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to July 27, 2012, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  For the period from July 27, 2012, to October 13, 2014, the criteria for a rating of 80 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2017).

3.  For the period from October 13, 2014, to June 25, 2017, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

4.  For the period beginning on June 26, 2017, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

For the period prior to June 26, 2017, the Veteran's bilateral hearing loss has not been assigned a compensable evaluation under the provisions of DC 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  As of June 26, 2017, the Veteran's bilateral hearing loss was assigned a 30 percent evaluation under the provisions of DC 6100.  The assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.

For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a puretone audiometry test, and the examination must be conducted without the use of hearing aids.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 in the context of the Veteran's hearing examinations has not been shown except for his July 2012 examination, thus this regulation will be applied to that examination only. 

The Veteran contends that his bilateral hearing loss is more disabling than currently evaluated.  

In January 2011, the Veteran underwent a private audiological examination by a state licensed audiologist.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
30
50
60
LEFT
55
55
40
50
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  

The findings on the Veteran's this study correlate to a designation of level II hearing in the right ear and level II hearing in the left ear, using Table VI.  Per Table VII of § 4.85, a non-compensable evaluation under DC 6100 is assigned when those levels of hearing are demonstrated.

In March 2011, the Veteran underwent a VA audiological examination by a state licensed audiologist.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
40
40
40
LEFT
60
55
45
55
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  

The findings on the Veteran's this study correlate to a designation of level III hearing in the right ear and level II hearing in the left ear, using Table VI.  Per Table VII of § 4.85, a non compensable evaluation under DC 6100 is assigned when those levels of hearing are demonstrated.

On July 27, 2012, VA received the results of the Veteran's July 2012 private audiological examination by a state licensed audiologist.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
55
65
75
80
LEFT
70
65
70
90
100

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 24 percent in the left ear.  The examiner, who also conducted the Veteran's January 2011 examination and reviewed his March 2011 results, indicated that this was a significant change from his prior tests.  

The findings on the Veteran's this study correlate to a designation of level IX hearing in the right ear and level XI hearing in the left ear, using Table VI.  Per the mandates of 38 C.F.R. § 4.86, this table results in the higher numeral, and is applicable for rating the Veteran's hearing loss.  Per Table VII of § 4.85, an 80 percent evaluation under DC 6100 is assigned when those levels of hearing are demonstrated.

On October 13, 2014, the Veteran underwent a VA audiological examination by a state licensed audiologist.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
20
LEFT
25
30
25
30
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  

The findings on the Veteran's this study correlate to a designation of level I hearing in the right ear and level I hearing in the left ear, using Table VI.  Per Table VII of § 4.85, a non-compensable evaluation under DC 6100 is assigned when those levels of hearing are demonstrated.

In December 2015, the Veteran underwent a VA audiological examination by a state licensed audiologist.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
30
30
40
50
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  

The findings on the Veteran's this study correlate to a designation of level I hearing in the right ear and level II hearing in the left ear, using Table VI.  Per Table VII of § 4.85, a non-compensable evaluation under DC 6100 is assigned when those levels of hearing are demonstrated.

On June 26, 2017, the Veteran underwent a VA audiological examination by a state licensed audiologist.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
40
40
LEFT
55
55
45
55
80

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 52 percent in the left ear.  

The findings on the Veteran's this study correlate to a designation of level V hearing in the right ear and level VII hearing in the left ear, using Table VI.  Per Table VII of § 4.85, a 30 percent evaluation under DC 6100 is assigned when those levels of hearing are demonstrated.

Thus, based on the foregoing audiological test results, the Board finds that the Veteran's bilateral hearing loss does not warrant an compensable rating for the period prior to the VA's receipt of the June 27, 2012 audiological examination results.  Additionally, based on the October 2014 audiological test results, the Board finds that the evidence does not warrant a compensable rating for the period beginning October 13, 2014, to June 26, 2017.  As of the June 26, 2017, audiological examination, the evidence of record warrants a 30 percent rating of the Veteran's bilateral hearing loss, and does not support a finding of a rating in excess of that evaluation.
However, based on the private audiological examination done in June 2012 and received by VA on June 27, 2012, the Board finds that the evidence supports an 80 percent evaluation, but no higher, for the Veteran's bilateral hearing loss from June 27, 2012, until his October 13, 2014, audiological examination.

The Board appreciates the difficulties which the Veteran says he experiences because of his hearing loss.  However, according to the audiological test results during the pendency of the appeal, compared to the rating criteria, ratings in excess of the aforementioned percentages and specifically for the non-compensable periods are not warranted.  See Lendenmann, supra.  In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a compensable rating for bilateral hearing loss for the period prior to July 27, 2012, and for the period from October 13, 2014, to June 26, 2017.  Additionally the preponderance of the evidence of record is against a rating in excess of 80 percent for the period from July 27, 2012, to October 13, 2014, and in excess of 30 percent as of June 26, 2017.  38 C.F.R. § 4.85, DC 6100. 

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiners noted that the Veteran reported hearing difficulty which affected his daily and occupational activities.  Moreover, in addition to in-person examinations and reporting the Veteran's complaints and medical history, the VA examiners reviewed the Veteran's claims file, which contained statements by the Veteran as to his hearing difficulties.  The Board finds any functional impairment, in addition to the Veteran's other reports, has been appropriately considered and is contemplated in the aforementioned increased ratings and, additionally, fails to support an assignment of a compensable rating for the indicated periods.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech. 

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss.

The Veteran has not raised any other issues with respect to the increased rating claim, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.


ORDER

A compensable rating for bilateral hearing loss for the period prior to July 27, 2012,  is denied.  

A rating of 80 percent, but no higher, for bilateral hearing loss for the period from July 27, 2012, to October 13, 2014, is granted.  

A compensable rating for bilateral hearing loss for the period from October 13, 2014, to June 25, 2017 is denied.

A rating in excess of 30 percent rating for bilateral hearing loss for the period beginning on June 26, 2017, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


